 



Exhibit 10.51
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
LICENSE AGREEMENT
     This License Agreement (this “Agreement”), effective as of October 30, 2000
(the “Effective Date”), is between DYAX Corp., a Delaware corporation, having a
principal place of business at One Kendall Square, Bldg. 600, Suite 623,
Cambridge, Massachusetts 02139 USA (“Licensor”); and Micromet AG (“Licensee”), a
corporation having a principal place of business at Am Klopfrespitz 19, D-82152
Martinsried, Germany.
Recitals
     A. Licensor has the right to grant licenses to and under certain technology
described and claimed in U.S. Patent No. [***] entitled “[***]”, U.S. Patent No.
[***] entitled “[***]”, U.S. Patent No. [***] entitled “[***]”, U.S. Patent No.
[***] entitled “[***]”, and associated patent rights.
     B. Licensee desires to obtain a license from Licensor to practice the
inventions described in the patents referenced above and Licensor is willing to
grant such a license on the terms and subject to the conditions provided herein.
     Now, Therefore, in consideration of the mutual covenants set forth in this
Agreement, the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
     For purposes of this Agreement, the terms defined in this Article shall
have the meanings specified below:
     1.1 “Affiliate” shall mean a corporation or other legal entity that
controls, is controlled by, or is under common control with such party. For
purposes of this definition, “control” means the ownership, directly or
indirectly, of more than fifty percent (50%) of the outstanding equity
securities of a corporation which are entitled to vote in the election of
directors or a more than fifty percent (50%) interest in the net assets or
profits of an entity which is not a corporation.
     1.2 “Field of Use” shall mean human therapeutics and prophylactic purposes
only and the use of in vitro antibody diagnostics in connection with such human
therapeutic and prophylactic uses; provided that such in vitro antibody
diagnostics shall be limited to those that detect or diagnose a disease or
condition indicated for a Licensed Product and are reasonably
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1.



--------------------------------------------------------------------------------



 



required for Licensee’s commercialization of such Licensed Product. The Field of
Use shall not include any other in vitro diagnostic use; nor shall it include
any in vivo diagnostics, purification or separations, agricultural, industrial
enzymes, or other purposes.
     1.3 “First Commercial Sale” shall mean the initial transfer by Licensee or
any of its sublicensees, distributors, or marketing or co-promotion partners of
the Licensed Product for value and not for demonstration, testing or promotional
purposes.
     1.4 “Licensed Product” shall mean a product containing either the antibody
MT201 or MT202, of any Ig isotype, that binds to EpCAM, and that is discovered,
made or developed using a method covered by a claim of the Patent Rights.
     1.5 “Licensee” shall mean Micromet AG identified as a party above and any
Affiliate.
     1.6 “Licensor” shall mean Dyax Corp. identified as a party above and any
Affiliate.
     1.7 “Patent Rights” shall mean United States Patent Nos. [***]
(collectively, the “U.S. Patents”), reissues, reexaminations, renewals and
extensions thereof, and all continuations, continuations-in-part and divisionals
of the applications for such U.S. patents and all counterparts thereto in
countries outside the United States, all of which patents and patent
applications as of the Effective Date are listed in Attachment A. Patent Rights
shall exclude (i) [***] to the extent that it covers single chain antibodies, or
(ii) any claim to specific protein or peptide sequences, or nucleic acids
thereof, that bind to a specific biological or molecular target.
     The above definitions are intended to encompass the defined terms in both
the singular and plural forms.
ARTICLE 2
GRANT OF RIGHTS
     2.1 License Grant. Subject to the terms and conditions set forth herein,
Licensor hereby grants to Licensee a world-wide, nonexclusive license (without
the right to grant sublicenses) under Patent Rights to research and develop,
make, have made, use, import, sell and have sold Licensed Product in the Field
of Use. Although Licensee may not sublicense the right to research and develop
Licensed Products in the Field of Use, subject to the payment provisions of
Article 3, Licensee may sublicense the right to make, have made, sell or have
sold the Licensed Products in the Field of Use.
     2.2 Limitation of Rights. Licensee acknowledges that its rights under
Patent Rights are limited to those expressly granted herein and that Licensee
are expressly prohibited from selling, transferring or otherwise making
available the Licensed Product to third parties outside the Field of Use.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



     2.3 Covenant Not to Sue. In partial consideration for the license grant
hereunder, Licensee agrees not to enforce against Licensor any patent right
owned or controlled by Licensee that arose out of the use of the license granted
under this Agreement that Licensor may infringe in practicing the inventions
claimed in Patent Rights. Nothing in this Section 2.3 is intended to grant
Licensor any proprietary rights or rights to nonsuit with respect to the
Licensed Product. The parties agree that the covenant not to sue in this
Section 2.3 is a right that transfers with any sale or disposition by Licensee
of the applicable patent right.
ARTICLE 3
PAYMENT OBLIGATIONS
     3.1 Signing Fee and Milestones. Licensee agrees to make the following
payments to Licensor in connection with the license rights granted under this
Agreement and upon satisfaction of all of the payment obligations, Licensee
shall have a fully paid up irrevocable non-exclusive license under the Patent
Rights with respect to the Licensed Product.
          (a) Signing Fee. Licensee agrees to pay Licensor, within ten (10) days
of the Effective Date, a non-refundable signing fee in the amount of $[***].
          (b) IND Milestone. Licensee agrees to pay Licensor the amount of
$[***] on the earlier of April 30, 2001 or within thirty (30) days of filing of
the first application for an Investigational New Drug (“IND”) in the United
States or foreign equivalent thereof for the Licensed Product.
          (c) Phase III Milestone. Licensee agrees to pay Licensor the amount of
$[***] within [***] ([***]) days of the start of the first [***] clinical trial
(as defined in Section 3.3) for the Licensed Product.
          (d) NDA Milestone. Licensee agrees to pay Licensor the amount of
$[***] within [***] ([***]) days of the first New Drug Application (“NDA”) in
the United States or foreign equivalent thereof for the Licensed Product.
          (e) First Commercial Sale. Licensee agrees to pay Licensor the amount
of $[***] within [***] ([***]) days of the First Commercial Sale of the Licensed
Product.
          (f) First Anniversary. Within [***] ([***]) days of the [***] of the
First Commercial Sale, Licensee agrees to pay Licensor the amount of $[***].
     If at the time payment is due under d., e. and f. above, any EPO patent in
the Patent Rights has not survived any past or on-going opposition challenge,
the payments shall be reduced by [***]%, to $[***], [***] and [***],
respectively.
     3.2 Reports and Payments.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



          (a) Commercial Reports. Prior to the First Commercial Sale of a
Licensed Product, Licensee agrees, upon request from Licensor, to provide annual
summary reports on the status of its research and development activities covered
by the license granted herein. Licensor shall maintain in confidence all reports
provided to Licensor hereunder.
          (b) Terms of Payment. The method of payment shall be by check or wire
transfer as directed from time to time by Licensor. All payments due under this
Agreement shall be payable in United States dollars. Any payments that are not
made by Licensee on or before the due date shall bear interest, to the extent
permitted by law, at [***] percentage points above the base prime rate of
interest most recently reported by The Wall Street Journal, calculated based on
the number of days that payment is delinquent.
     3.3 Specific Definition. For purposes of this Article 3, “[***] clinical
trial” shall mean a human clinical trial in any country the results of which
[***]; and (b) a trial shall be “started” upon the enrollment of the first
patient for such trial. If the nature of a trial [***] is not determined to be
pivotal until after completion of the trial, then any milestone payment that
would have been due upon start of a [***] trial shall be due upon submission of
the trial in support of the filing of an application for marketing approval in
the United States or Europe.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     4.1 Authorization and Rights. Each party represents and warrants to the
other that it has the legal right and power to enter into this Agreement and to
fully perform its obligations hereunder, and that the performance of such
obligations will not conflict with its charter documents or any agreements,
contracts, or other arrangements to which it is a party. Licensor represents and
warrants that, as of the Effective Date, it has the full legal right and power
to grant the rights and licenses to Licensee as set forth in this Agreement.
     4.2 Disclaimer of Warranties. Nothing in this Agreement shall be construed
as:
          (a) a warranty or representation by Licensor as to the validity or
scope of any patent included within the Patent Rights;
          (b) a warranty or representation that the exploitation of the Patent
Rights or the manufacture, use or sale of a Licensed Product is or will be free
from infringement of patents of third parties;
          (c) an obligation of either party to bring or prosecute actions or
suits against third parties for infringement;
          (d) an obligation of Licensor to maintain any patent or to continue to
prosecute any patent application included within the Patent Rights in any
country;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4.



--------------------------------------------------------------------------------



 



          (e) an obligation of either party to furnish any confidential
information or know-how;
          (f) creating any agency, partnership, joint venture or similar
relationship between Licensor and Licensee; or
          (g) conferring by implication, estoppel or otherwise any license,
immunity or right under any patent of Licensor other than those specified in
Patent Rights.
     Except as set forth in Sections 4.1, DYAX DISCLAIMS ANY AND ALL WARRANTIES
OF ANY KIND WITH REGARD TO THE PATENT RIGHTS, WHETHER EXPRESS OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE, ANY WARRANTIES ARISING FROM COURSE OF DEALING OR USAGE OF
TRADE OR THE WARRANTY OF NONINFRINGEMENT.
ARTICLE 5
INDEMNIFICATION
     5.1 Indemnification. Licensee shall indemnify, defend, and hold harmless
Licensor and its directors, officers, employees, and agents and their respective
successors, heirs and assigns (the “Indemnities”) against any liability, damage,
loss, or expense (including reasonable attorneys fees and expenses of
litigation) incurred by or imposed upon the Indemnitees or any one of them in
connection with any claims, suits, actions, demands, or judgments concerning the
Licensed Product that is made, used, sold or provided pursuant to any right or
license granted under this Agreement.
ARTICLE 6
TERM AND TERMINATION
     6.1 Term. This license granted hereunder shall commence on the Effective
Date and shall remain in effect until the expiration of the last to expire of
the applicable Patent Right, unless this Agreement is earlier terminated as
provided in this Article.
     6.2 Termination by Licensee. Prior to April 30, 2001, Licensee may
terminate this agreement upon immediate written notice to Licensor. At any time
after April 30, 2001, Licensee may terminate this Agreement upon [***] prior
written notice to Licensor.
     6.3 Termination by Licensor. In the event that Licensee fails to make
timely payment of any amounts due to Licensor under this Agreement, Licensor may
terminate this Agreement upon thirty (30) days written notice to Licensee,
unless Licensee pays all past-due amounts prior to the expiration of such thirty
(30)-day notice period.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5.



--------------------------------------------------------------------------------



 



     6.4 Other Material Breach. In the event that either party commits a
material breach of any of its obligations under this Agreement, other than that
stated in Section 6.3, and such party fails to remedy that breach within ninety
(90) days after receiving written notice thereof from the other party, that
other party may immediately terminate this Agreement upon written notice to the
breaching party.
     6.5 Effect of Termination. Upon the termination of this Agreement,
Licensee’s rights under the Patent Rights shall terminate immediately. The
following provisions shall survive the termination of this Agreement: Articles
1, 5 and 7 and Section 2.3; as well as any of Licensee’s obligations to make
payments and reports pursuant to Article 4 that remain unsatisfied at the time
of termination with respect to the Licensed Product.
ARTICLE 7
MISCELLANEOUS
     7.1 Notices. All notices, requests, demands and other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and shall be deemed to have been duly given upon the date of receipt if
delivered by hand, recognized international overnight courier, confirmed
facsimile transmission, or registered or certified mail, return receipt
requested, postage prepaid to the following addresses or facsimile numbers:

                      If to Licensor:   If to Licensee:
 
  Dyax Corp.       To the address or facsimile        
 
  One Kendall Square, Bldg. 600, Suite 623       set forth below        
 
  Cambridge, MA 02139 USA       the signature to this        
 
  Attention: Chief Executive Officer       Agreement        
 
  Facsimile: (617) 225-2501                

     Either party may change its designated address and facsimile number by
notice to the other party in the manner provided in this Section.
     7.2 Governing Law & Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts. The
parties hereby irrevocably consent and submit to the exclusive jurisdiction of
any Commonwealth of Massachusetts or Federal court sitting in Boston in any
action or proceeding of any type whatsoever arising out of or relating to this
Agreement.
     7.3 Specific Performance. The parties agree that irreparable damage will
occur in the event that the provisions of Article 2 are not specifically
enforced. In the event of a breach or threatened breach of any such provisions,
Licensee agrees that Licensor shall, in addition to all other remedies, be
entitled to temporary or permanent injunction, without showing any actual damage
or that monetary damages would not provide an adequate remedy and without the
necessity of posting any bond, and/or a decree for specific performance, in
accordance with the provisions hereof.
     7.4 Assignment. This Agreement may not be assigned by either party without
the prior written consent of the other party, except that either party may
assign this Agreement to

6.



--------------------------------------------------------------------------------



 



any of its Affiliates or to a successor in connection with the merger,
consolidation, or sale of all or substantially all of its assets or that portion
of its business pertaining to the subject matter of this Agreement, with prompt
written notice to the other party of any such assignment. This Agreement shall
inure to the benefit of and be binding upon the parties and their respective
lawful successors and assigns.
     7.5 Compliance With Law. Nothing in this Agreement shall be construed so as
to require the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any statute, law, ordinance
or treaty, the latter shall prevail, but in such event the affected provisions
of the Agreement shall be conformed and limited only to the extent necessary to
bring it within the applicable legal requirements.
     7.6 Amendment and Waiver. This Agreement may be amended, supplemented, or
otherwise modified only by means of a written instrument signed by both parties.
Any waiver of any rights or failure to act in a specific instance shall relate
only to such instance and shall not be construed as an agreement to waive any
rights or fail to act in any other instance, whether or not similar.
     7.7 Severability. In the event that any provision of this Agreement shall,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability shall not affect any other provision hereof, and
the parties shall negotiate in good faith to modify the Agreement to preserve
(to the extent possible) their original intent.
     7.8 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements or understandings between the parties relating to the subject
matter hereof.
     In Witness Whereof, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the date first above written.

7.



--------------------------------------------------------------------------------



 



     
LICENSOR
  LICENSEE
 
   
Dyax Corp.
  Micromet AG
 
   
By: /s/ Pamela A. Hay                                        
  By: /s/ Erich Felber                                        
 
   
Name: Pamela A. Hay
  Name: Erich Felber
 
   
Title: SVP, Corporate Development
  Title: CEO
 
   
 
  By: /s/ Christian Itin                                        
 
   
 
  Name: Christian Itin
 
   
 
  Title: VP Corporate Development
 
   
 
  Address of Licensee:
 
  Am Klopfrespitz 19
 
  82152 Martinsried
 
  Germany
 
   
 
  Facsimile: 49-89-895277-22

8.



--------------------------------------------------------------------------------



 



ATTACHMENT A
Patent Rights

                      Application/             Country   Patent No.   Filing
Date   Patent No.   Issue Date
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]        
[***]
  [***]   [***]   [***]   [***]
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
  [***]   [***]        
[***]
               

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9.